DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone by Jeffrey Hsu (Reg. No. 63,063) on 12/17/2021.
The application has been amended as follows: 

Claims 2, 7-14, 18-26, and 28 are cancelled.
Claims 1-29 are amended as follows:

	Regarding claim 1,	
	1. (Previously Presented) A video processing method for sub-block motion compensation in a video coding system, comprising: 
receiving input video data associated with a current block in a current picture; 
partitioning the current block into multiple sub-blocks; 
deriving sub-block Motion Vectors (MVs) associated with the sub-blocks in the current block according to a sub-block motion compensation coding tool; 
constraining the sub-block MVs to form constrained sub-block MVs by restricting a difference between a primary MV and each sub-block MV of the sub-block MVs within one or more thresholds, wherein said one or more thresholds are adaptively determined depending on a width or height of the current block, an inter prediction direction of the current block, and the control point MVs of the current block; and 
applying motion compensation to the current block using the constrained sub-block MVs to encode or decode the current block, 
wherein each sub-block MV of the sub-block MVs is restricted to a range from (primary MV - Threshold) to (primary MV + Threshold), wherein Threshold corresponds to one threshold value and if one sub-block MV is outside the range, the sub-block MV is clipped to the range.  

	Regarding claim 2,	
	2. (Canceled)  

	Regarding claim 3,	


	Regarding claim 4,	
	4. (Previously Presented) The method of Claim 3, wherein the one or more thresholds depend on a diversity of the control point MVs, the diversity of the control point MVs is derived according to the control point MVs, the inter prediction direction of the control point MVs, and the width and height of the current block, wherein the one or more thresholds are zero if the diversity of the control point MVs is relatively diverse or the one or more thresholds are unlimited if the diversity of the control point MVs is less diverse.  

	Regarding claim 5,	
	5. (Original) The method of Claim 1, wherein the primary MV is one of the control point MVs of the current block, one of the sub-block MVs in the current block, a center MV of the current block, a derived MV using a center position sample of the current block, or a derived MV.  

	Regarding claim 6,	
	6. (Original) The method of Claim 1, wherein the primary MV is derived and required reference data around the primary MV are loaded for motion compensation.  

	Regarding claims 7-14,	
	7 - 14. (Canceled)  

	Regarding claim 15,	
	15. (Currently Amended) A video processing method for sub-block motion compensation in a video coding system, comprising: 
receiving input video data associated with a current block in a current picture to be encoded or decoded; 
checking whether a sub-block motion compensation coding tool is applied to the current block based on a size, width, or height of the current block, a size, area, shape, width, or height of sub-blocks partitioned from the current block, an inter prediction direction of a sub-block Motion Vector (MV), primary MV, or one of control point MVs of the current block, a primary MV, the control point MVs, affine parameters, or a combination thereof; 
encoding or decoding the current block using the sub-block motion compensation coding tool or another coding tool according to a result of the checking indicating whether application of the sub-block motion compensation coding tool is valid or invalid
a MV clipping process is applied to each sub-block in the current block if the checking result is false, indicating the validity is invalid; and 
wherein each sub-block MV of the sub-block MVs is restricted to a range from (primary MV - Threshold) to (primary MV + Threshold), wherein Threshold corresponds to one threshold value and if one sub-block MV is outside the range, the sub-block MV is clipped to the range.

	Regarding claim 16,	


	Regarding claim 17,	
	17. (Previously Presented) The method of Claim 15, wherein when the result of the checking is false, a MV constraining process is applied to each sub-block in the current block.  
	
	Regarding claim 18-26,	
	18 - 26. (Canceled)  
  
	Regarding claim 26,	
	27. (Previously Presented) An apparatus of processing video data in a video coding system, the apparatus comprising one or more electronic circuits configured for: 
receiving input video data associated with a current block in a current picture; 
partitioning the current block into multiple sub-blocks; 
deriving sub-block Motion Vectors (MVs) associated with the sub-blocks in the current block according to a sub-block motion compensation coding tool; 
constraining the sub-block MVs to form constrained sub-block MVs by restricting a difference between a primary MV and each sub-block MV of the sub-block MVs within one or more thresholds; wherein said one or more thresholds are adaptively determined depending on a width or height of the current block, an inter prediction direction of the current block, and the control point MVs of the current block; and 

Art Unit 2488wherein each sub-block MV of the sub-block MVs is restricted to a range from (primary MV - Threshold) to (primary MV + Threshold), wherein Threshold corresponds to one threshold value and if one sub-block MV is outside the range, the sub-block MV is clipped to the range.  

	Regarding claim 28,	
	28. (Canceled)  

	Regarding claim 29,	
	29. (Currently Amended) An apparatus for sub-block motion compensation in a video coding system, the apparatus comprising 
one or more electronic circuits configured for: 
receiving input video data associated with a current block in a current picture to be encoded or decoded; checking whether a sub-block motion compensation coding tool is applied to the current block based on a size, width, or height of the current block, a size, area, shape, width, or height of sub-blocks partitioned from the current block, an inter prediction direction of a sub-block Motion Vectors (MV), primary MV, or one of control point MVs of the current block, a primary MV, the control point MVs, affine parameters, or a combination thereof, and 
encoding or decoding the current block using the sub-block motion compensation coding tool or another coding tool according to a result of the checking indicating whether application of the sub-block motion compensation coding tool is valid or invalid
a MV clipping process is applied to each sub-block in the current block if the checking result is false, indicating the validity is invalid; and 
wherein each sub-block MV of the sub-block MVs is restricted to a range from (primary MV - Threshold) to (primary MV + Threshold), wherein Threshold corresponds to one threshold value and if one sub-block MV is outside the range, the sub-block MV is clipped to the range.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1, 15, 27, and 29 the closet prior art does not specifically teach or reasonably suggest each sub-block MV of the sub-block MVs is restricted to a range from (primary MV - Threshold) to (primary MV + Threshold), wherein Threshold corresponds to one threshold value and if one sub-block MV is outside the range, the sub-block MV is clipped to the range. Dependent claims 3-6 and 16-17 are allowed for the reasons concerning the independent claims 1, 15, 27, and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-6, 15-17, 27, and 29 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        03/01/2022